Dismiss and Opinion Filed June 22, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00448-CV

                                 DORN LOVE, Appellant
                                          V.
                              ALLY FINANCIAL INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-15214

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 19, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 19, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated June 1, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

180448F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DORN LOVE, Appellant                              On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00448-CV        V.                      Trial Court Cause No. DC-17-15214.
                                                   Opinion delivered by Chief Justice Wright.
 ALLY FINANCIAL INC., Appellee                     Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALLY FINANCIAL INC. recover its costs of this appeal
from appellant DORN LOVE.


Judgment entered June 22, 2018.




                                             –3–